—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered. June 23, 1993, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identificátion testimony.
Ordered that the judgment is affirmed.
The evidence supports the hearing court’s determination that the single-photograph identification of the defendant as the person who sold drugs-to an undercover officer was merely confirmatory in nature. The undercover officer identified the defendant minutes after his first face-to-face transaction with the defendant and had previously seen the defendant in the neighborhood on numerous occasions (see, People v Johnson, 173 AD2d 734; People v Kearn, 118 AD2d 871; cf., People v Waring, 183 AD2d 271). In any event, the undercover officer had an independent source for identifying the defendant (see, People v Rowan, 199 AD2d 546; People v Brown, 191 AD2d 502).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., O’Brien, Hart and Friedmann, JJ., concur.